Title: To Benjamin Franklin from Benjamin West, 7 September 1783
From: West, Benjamin
To: Franklin, Benjamin


          
            Dear Sir
            London. Sepr. 7th. 1783—
          
          I could not deprive myself the pleasure of convaying these few lines to you by my
            friend Mr. Dagge, he means to see you,
            and has been so Obliging to promis he would give this letter to you; I told him the
            jurney he was about to take, I almost envyed, as I should be happy to see you once more;
            Your friends hear have been flattering themselves with the pleasing expectation of
            seeing you once more among them on the return of pice; And altho they have been
            disappointed in that pleasure, are still loth to relinquish the pleasing thought and
            live in expectation of that indulgenc at some future period—. I shall be happy to hear
            from you, and that you are in health— My Dear Betsey desires to be kindly remembred to you, her
            health is much as usual, my Eldest son is well, I bring him up to my Profession he has
            great Abilities. My Youngest son (your Godson) I have at school, what will be his lot in
            life is not yet determined—he is in health—and upon the whole, they are promising
              Boys. Mr and Mrs. Aufrere of Chelsea
            have ever retained you in their good wishes and esteem, and desired when I last saw
            them, that whenever I wrote to you, their names might be mentioned, they are worthy
            people, and I have the greatest esteem for them. My Eldest son desires to be remembred to your
            grandson, his old Schoolmate, and flatters himself with the pleasure of seeing
            him in Paris in a year or two more, my compliments likewise to him.— And be Assured I
            am, with the greatest respect and esteem—Dear Sir Your Obliged and Obedient Humble
            Servent
          
            Benjn. West
            Dr. Benjamin Franklin—
          
        